Exhibit 10.3

AMENDMENT
TO
COURIER CORPORATION
2005 STOCK EQUITY PLAN
FOR NON-EMPLOYEE DIRECTORS


A.            THE COURIER CORPORATION 2005 STOCK EQUITY PLAN FOR NON-EMPLOYEE
DIRECTORS (THE “PLAN”), EFFECTIVE NOVEMBER 3, 2004, IS HEREBY AMENDED PURSUANT
TO THE AUTHORITY RESERVED IN SECTION 9 THEREOF:


1.             SECTION 4 IS HEREBY AMENDED BY DELETING THE SECOND PARAGRAPH
THEREOF AND SUBSTITUTING THEREFOR THE FOLLOWING:

“In the event that the outstanding shares of the Stock of the Company are
hereafter increased or decreased or changed into or exchanged for a different
number or kind of shares, or other securities of the Company or of another
corporation, by reason of reorganization, merger, consolidation,
recapitalization, reclassification, stock split up, combination of shares, or
dividends payable in stock, equitable or proportionate adjustments shall be made
in the number and kind of shares underlying outstanding Options or Stock Units
as well as the number of shares for which future grants may be made.  The Board
of Directors shall also make equitable or proportionate adjustments in the
number of shares underlying outstanding Options to take into account cash
dividends declared and paid by the Company other than in the ordinary course. 
Such adjustments in outstanding Options shall be made without a change in the
aggregate total option price of Options then outstanding and unexercised, but
with a corresponding adjustment in the option price per share.  Notwithstanding
the foregoing, no adjustments shall be required if the Board of Directors
determines that such action could cause an Option to fail to satisfy the
conditions of any applicable exception from the requirements of Section 409A of
the Internal Revenue Code.  Any such adjustment made by the Board of Directors
shall be conclusive and binding upon all affected persons, including the Company
and all Participants.”


B.            EXCEPT AS AMENDED HEREIN, THE PLAN IS CONFIRMED IN ALL OTHER
RESPECTS.


C.            THE EFFECTIVE DATE OF THIS AMENDMENT IS DECEMBER 7, 2006.


--------------------------------------------------------------------------------